CLARK, Judge.
Defendant and Roderick Lee Jordan were indicted for the same criminal offense. Consolidation for trial, rather than multiple individual trials, was appropriate in the absence of a showing that defendant was deprived of a fair trial. State v. Jones, 280 N.C. 322, 185 S.E. 2d 858 (1972). Here the motion to consolidate was addressed to the sound discretion of the trial court; and no abuse having been shown, we find no error in the consolidation for trial.
Defendant’s other assignment of error is addressed to the refusal of the trial court to allow his motion for judgment as of nonsuit. We see no need to repeat the statement of facts set out in the case of State v. Roderick Lee Jordan, filed on the same date as this opinion.
We add that it may reasonably be inferred from the State’s evidence that defendant, with Jordan and another, went to the scene in an automobile; that defendant stayed in the car while his two companions entered the nearby Kwik-Pik store and with the use of a firearm robbed the operator; that when they ran from the store, defendant turned on the car lights, then blew the horn when they ran past the car; and that several minutes later when the car was stopped, defendant and his two companions ran.
Taking the evidence in the light most favorable to the State, we find the evidence sufficient to warrant submitting the case to the jury.
Presence at the scene, assistance to the perpetrators, flight and guilty knowledge may be reasonably inferred from the evidence. This case is clearly distinguishable from State v. Aycoth, *694272 N.C. 48, 157 S.E. 2d 655 (1967), where the State’s evidence showed nothing more than presence.
We find
No error.
Chief Judge Brock and Judge Britt concur.